Citation Nr: 0629310	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of pneumothorax. 

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
paralysis of the left external popliteal nerve. 

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected 
paralysis of the left external popliteal nerve. 

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
paralysis of the left external popliteal nerve.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

Entitlement to service connection for left lung collapse, 
spontaneous pneumothorax, was previously denied by a February 
1996 rating decision, by the Pittsburgh, Pennsylvania, 
Regional Office (RO).  By letter dated in February 1996, the 
veteran was informed of his procedural and appellate rights; 
however, he did not appeal that determination within one year 
of the notification thereof.  Hence, that decision became 
final.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2004 
rating decision, by the RO, which determined that new and 
material evidence had been received to reopen the claim for 
service connection for residuals of pneumothorax, but denied 
the claim on the merits; that rating action also denied 
service connection for a left knee disorder, a left hip 
disorder, and a low back disorder, each claimed as secondary 
to the service-connected nerve injury of the left lower 
extremity.  The veteran perfected a timely appeal to that 
decision.  The veteran appeared and offered testimony at a 
hearing before a Decision Review Officer (DRO) at the RO in 
July 2005.  A transcript of that hearing is of record.  

On May 2, 2006, the veteran appeared and offered testimony at 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  A transcript of that hearing is also of record.  
In June 2006, the veteran, through his attorney, submitted 
additional evidence to the RO.  That evidence was 
subsequently forwarded to the Board.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim for service connection for residuals of pneumothorax, 
the Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.   


REMAND

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the issues of whether new 
and material evidence has been received to reopen a claim for 
residuals of pneumothorax, and service connection for a left 
knee disorder, a left hip disorder, and a low back disorder, 
each claimed as secondary to the service-connected nerve 
injury of the left lower extremity.  The specific bases for 
remand are set forth below.  

A.  Whether there is new and material evidence to reopen the 
claim for residuals of pneumothorax.

As noted above, service connection for left lung collapse, 
spontaneous pneumothorax, was previously denied by a February 
1996 rating decision.  The veteran did not appeal that 
determination.  In April 2004, he submitted a request to 
reopen the claim for service connection for a lung disorder.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Because the veteran's claim to reopen the previously denied 
claim of service connection for a lung disorder was received 
after August 29, 2001, it is subject to the notice and 
assistance requirements delineated in 38 C.F.R. § 3.159.  
These requirements must be satisfied before the Board can 
adjudicate the claims on their merits.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any 
medical or lay evidence which is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) which is 
necessary to substantiate the claim; (2) which VA will seek 
to provide; (3) which the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession which pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b) (1).  

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

Furthermore, on March 31, 2006, the Court issued a decision 
in the appeal of Kent v. Nicholson, No. 04-181, which held 
that, in the context of an attempt to reopen a service 
connection claim which was the subject of a prior final 
disallowance, the VCAA requires VA to look at the bases of 
the denial of the claims in the prior decision and to then 
provide a VCAA notice letter which describes the evidence 
which is necessary to reopen and substantiate the element or 
elements required to establish service connection which were 
found insufficient in the prior final denial, citing Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (The three elements required for 
service connection are competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between an in-service 
injury or disease and the current disability).  

In Kent, the Court stated that additional evidence is 
"material" when it contains: (1) evidence on a service 
connection element on which the claimant initially failed to 
submit any competent evidence; (2) evidence on a service 
connection element where previously received evidence on that 
element was found to be insufficient; (3) evidence on a 
service connection element where the claimant did not have to 
submit evidence until a VA decision determined that an 
evidentiary presumption had been rebutted; (4) some 
combination or variation of the above three situations.  

In this case, the RO sent the veteran a VCAA notice letter in 
May 2004 concerning his service connection claims.  That 
notice letter did not contain the information which the Court 
has now held in Kent VA is required by the VCAA to provide to 
a veteran who is attempting to reopen service connection 
claims which were the subject of prior final denial.  
Therefore, the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
residuals of pneumothorax must be remanded for the purpose of 
VA's providing the veteran proper VCAA notice.  

The veteran's service medical records for his February 1953 
to February 1955 active service were reportedly destroyed in 
the 1973 fire at the National Personnel Records Center.  When 
a veteran's service medical records are not available, VA's 
duty to assist and the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit of the doubt rule are heightened.  See 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  In 
this case, the veteran should be advised of his right to 
submit alternative forms of evidence.  Moreover, the National 
Personnel Records Center (NPRC) should conduct a search for 
SGO records relative to the veteran's period of enlistment.  

The Board notes that the duty to assist includes obtaining 
service medical records and additional service department and 
VA treatment records, when considering whether to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (1), (2), and 
(3).  That duty also includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

VA outpatient treatment reports, dated from April 2003 
through July 2004, reflecting treatment for a lung disorder.  
A VA progress note, dated in October 2003, reflects a 
diagnosis of moderate obstructive airways disease with a 
significant bronchodilator response.  A March 2004 VA 
progress note reflects a diagnosis of COPD, oxygen dependent.  

The veteran was afforded a VA examination for respiratory 
diseases in October 2004; at that time, the veteran reported 
having tubes placed in his left lung in 1954, while in 
Vietnam, secondary to a spontaneous hemopneumothorax.  It was 
noted that lung CAT scans have been done and he was being 
followed by the pulmonary clinic; the last lung CT in 2004 
showed four pulmonary nodules, unchanged from 2002 study.  
Following an evaluation of the lungs, the veteran was 
diagnosed with chronic obstructive pulmonary disease (COPD) 
on continuous Oxygen therapy.  

At his personal hearing in May 2006, the veteran testified 
that he developed chest pains during a walk in Munich, 
Germany; he stated that he was taken to a medical unit in the 
concern, where he was examined by a German doctor who told 
him that he had suffered a collapsed lung.  The veteran 
indicated that he was hooked up to a machine for one month; 
he noted that they put tubes in his lungs, injected fluid and 
withdrew fluid and blood from his lungs.  

B.  Service connection for a left knee disorder, a left hip 
disorder, and a low back disorder.

The record indicates that service connection is currently in 
effect for paralysis of the left external popliteal nerve.  
The veteran maintains that he developed problems in his lower 
back, left hip, and left knee as result of the nerve injury 
involving the left lower extremity.  At his personal hearing 
in May 2006, the veteran indicated that he did not have any 
problems with his back after the surgery in 1993; however, he 
developed a gait problem as a result of the paralysis of the 
nerve in his left leg, which eventually led to all of his 
current joint problems.  

The veteran was afforded a VA spine examination in October 
2004, at which time he complained of chronic nagging low back 
pain.  The veteran indicated that he underwent back surgery 
in January 1993.  The examiner noted that the veteran's 
ambulation was antalgic because of the left foot drop and he 
was wearing support stocking and high top shoes, but he did 
not use a standard cane because he felt that it did not help 
him very much.  The pertinent diagnoses were degenerative 
disk disease, L3-4 through L5-S1, and degenerative joint 
disease L3-4 through L5-S1.  The examiner stated that the low 
back pain was not from the popliteal nerve paralysis, but 
rather the cause of his low back pain was because of lumbar 
DDD and DJD and mechanical low back pain.  The examiner 
further stated that, as a matter of fact, the veteran's left 
external popliteal nerve paralysis was definitely secondary 
to his low back condition.  

Submitted at the Board was a medical statement from Dr. Mark 
W. Homison, dated in May 2006, indicating that the veteran 
had been a patient in his clinic since May 2002; he noted 
that his primary complaint at that time was chronic left low 
back pain.  Dr. Homison related that the veteran reported 
having low back pain about 10 years ago, which progressed to 
the point of requiring surgery in 1993; he indicated that the 
veteran reported that while the surgery relieved the back 
pain, it left him with both motor and sensory loss in his 
left lower extremity.  The motor loss resulted in a 
diminished ability to dorsiflex his left foot, requiring the 
use of an ankle foot orthosis to reduce the foot drop.  Dr. 
Homison noted that the left foot condition appeared to have 
altered the veteran's ability to walk normally, creating 
abnormal biomechanics in his left foot and ankle; he also 
noted that the abnormal gait produced kinetic changes in the 
knee, hip, pelvis, and lumbo-sacral spine.  Dr. Homison 
further noted that those kinetic changes resulted in 
increased biomechanical stress in the lumbo-sacral spine and 
pelvis, producing and perpetuating the chronic pain in his 
lower back.  

Also submitted was a statement from Margaret Muldoon, a nurse 
practitioner, dated in June 2006, indicating that the veteran 
underwent a laminectomy in 1993 for complaints of back pain; 
after that surgery, he remained free of back pain for 
approximately 10 years.  Nurse Muldoon noted that the surgery 
was complicated by a left foot drop which has persisted.  She 
noted that the veteran has struggled with gait and brace 
fitting issues since the surgery.  The nurse practitioner 
stated that it was her opinion that it is more likely as not 
that the veteran's back pain has been aggravated by the 
abnormal gait since the initial surgery of 1993.  

Due to the conflicting evidence, the veteran should be 
afforded another VA examination for the purpose of obtaining 
a nexus opinion.  The veteran should be scheduled with a 
different VA examiner than the one who performed the 
examination discussed above.  

As noted, in June 2006, subsequent to the RO's certification 
of the appeal to the Board, the veteran, through his counsel, 
submitted additional evidence to the RO.  The RO has since 
forwarded such evidence to the Board for review.  The 
evidence, however, was not accompanied by a waiver of initial 
RO review.  See generally, 38 C.F.R. § 20.1304; Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the above, and to avoid any prejudice to 
the veteran (See Bernard v. Brown, 4 Vet. App. 384 (1995)), 
the matter on appeal must be returned to the RO for 
consideration of the claim in light of all additional 
evidence added to the record since the August 2005 Statement 
of the Case.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) explains the information or evidence 
needed to reopen his previously denied 
claim for service connection for 
residuals of pneumothorax, VA must not 
only advise him of what constitutes new 
and material evidence under 38 C.F.R. 
§ 3.156(a), but must also inform the 
veteran of the bases upon which his prior 
claims were denied under the holding in 
Kent v. Nicholson, No. 04-181, --- Vet. 
App. ---, 2006 WL 1320743, at *8 ( U. S. 
Vet. App. Mar. 31, 2006); (2) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection for a claimed disability or a 
compensable rating for his left ear 
disability(ies) is granted on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
(3) explains what VA will seek to 
provide; (4) explains what the claimant 
is expected to provide; and (5) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.  

2.  The RO should have its military 
records specialist contact the NPRC and 
request a search of SGO documents in 
order to ascertain whether there are any 
medical records available relative to the 
veteran's period of military service from 
February 1953 to February 1955.  Once 
obtained, all records should be 
permanently associated with the claims 
folder.  

3.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA respiratory examination, 
in order to determine the nature and 
extent of any currently present 
respiratory disability found on 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination.  The examiner must 
indicate that a review of the claims file 
was made.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
veteran currently suffers from residuals 
of a left spontaneous pneumothorax 
related to service or any incident 
thereof.  

4.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
low back, left hip, and left knee 
disability found to be present.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  
All indicated tests should be conducted.  
All pertinent pathology found on 
examination, involving the low back, left 
hip, and low back, should be noted in the 
report of the evaluation.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran has disabilities of the low back, 
left hip, and/or left knee that were 
either caused or aggravated by his 
service-connected nerve injury.  The 
examiner should comment on the May 2006 
private medical opinion, the June 2006 
opinion from the Nurse practitioner, and 
the October 2004 VA opinion which are 
already of record, and should explain the 
rationale for all opinions given.  

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured 
since the August 2005 statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


